 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7    EDWARD L. HOLMES, II,

 8                                 Plaintiff,             Case No. C18-984-RSM

 9           v.
                                                          ORDER DISMISSING ACTION
10    Q13 NEWS, et al.,

11                                 Defendants.

12
            The Court, having reviewed plaintiff’s complaint, the Report and Recommendation of the
13
     Honorable James P. Donohue, United States Magistrate Judge, and the remaining record, and no
14
     objections having been filed, hereby finds and ORDERS:
15
            (1)    The Report and Recommendation is approved and adopted.
16
            (2)    Plaintiff’s civil rights complaint (Dkt. 5) and this action are DISMISSED without
17
     prejudice under 28 U.S.C. § 1915(e)(2)(B).
18
            (3)    The Clerk is directed to send copies of this Order to plaintiff and to the Honorable
19
     James P. Donohue.
20
            DATED this 30 day of October 2018.
21

22

23
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
     ORDER DISMISSING ACTION
     PAGE - 1
